Exhibit 99.2 Supplemental Information For the three months ended March 31, 2010 and 2009 GLIMCHER REALTY TRUST Supplemental Information For the Three Months Ended March 31, 2010 and 2009 TABLE OF CONTENTS Income Statement Data: Quarterly Income Statements Page 1 Components of Minimum Rents and Other Revenue Page 2 Components of Other Operating Expenses Page 3 Summary Financial Statement Information for Unconsolidated Entities Page 4 Calculation of Funds from Operations and FFO Payout Ratio Page 5 Unconsolidated Entities Calculation of FFO and Disclosure of Pro-Rata Share ofNon-Cash Amountsin FFO Page 6 EBITDA, Operating Ratios and Earnings Per Share Page 7 Balance Sheet Data: Consolidated Balance Sheets Page 8 Market Capitalization and Debt Covenant Requirements Page 9 Consolidated Debt Schedule Page 10 Total Debt Maturities Schedule (Wholly-owned and Pro-Rata Share of Joint Venture) Page 11 Joint Venture Debt Maturity Schedule Page 12 Operational Data: Occupancy Statistics Page 13 Leasing Results and Re-leasing Spreads Page 14 Core Mall Portfolio Statistics by Asset Category Page 15 Summary of Significant Tenants Page 16 Top 10 Regional Mall Tenants Page 17 Lease Expiration Schedule Page 18 Development Activity: Capital Expenditures Page 19 Development Activity Page 20 QUARTERLY INCOME STATEMENTS (in thousands) Three Months Ended March 31, As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 2) $ $ ) $ Percentage rents - 10 Tenant reimbursements - Out parcel sales - Other (see components on page 2) 64 Total Revenues 19 Expenses: Property operating expenses ) 2 ) Real estate taxes ) (1 ) 1 ) Provision for doubtful accounts ) - ) Other operating expenses (see components on page 3) Cost related to sales of out parcels - - - ) - ) Real estate depreciation and amortization ) - ) ) - ) Non-real estate depreciation and amortization ) - ) ) - ) General and administrative ) - ) ) (5
